Citation Nr: 1412184	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  11-03 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical spine strain.


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel







INTRODUCTION


The Veteran served on active duty from November 1972 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which increased the Veteran's disability rating for cervical spine sprain to 20 percent as of March 19, 2010, the date of the Veteran's claim for an increased rating.

Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes VA medical records reflecting treatment through August 2010.   There are no records showing more current treatment in the claims file or in VA's online records system, Virtual VA. As it appears that the Veteran has been receiving ongoing treatment from the VA, these records must be obtained and associated with the claims file.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Veteran's April 2010 VA spine examination reflects his reports that he sought treatment for his cervical spine disability from a chiropractor once every three months.  It was unclear from the record whether the chiropractor was within the VA or in private practice, but as no VA records reflect treatment from a chiropractor, it appears this treatment is from a private provider.  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  On remand, these records should be obtained.

The Board notes that the most recent examination to assess the nature and severity of the Veteran's cervical spine disability was conducted in April 2010.  Given that nearly three years have passed since the most recent VA compensation examination, the evidence has become stale, at least as it pertains to the current level of disability. Moreover, statements from the Veteran's representative refer to the need for a current and competent medical examination.  See July 2010 Notice of Disagreement, February 2011 VA Form 9.  Therefore, the Board finds that the Veteran should be afforded another VA compensation examination to assess the current degree of disability of his cervical spine disability. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. Obtain all records of treatment from the VA since August 2008, and associate them with the claims file or the Veteran's Virtual VA online file.

2.  Take the necessary steps to obtain all private records pertaining to treatment of the Veteran's cervical spine, including from the chiropractor the Veteran's referred to in his April 2010 VA spine examination, in accordance with 38 C.F.R. § 3.159. If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.
3.  The Veteran should be afforded an examination to determine the current level of impairment due to the service-connected cervical spine strain.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the cervical spine should be reported in degrees.  The examiner should determine whether the cervical spine disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner should also comment on whether the Veteran has incapacitating episodes due to his service-connected cervical spine disability.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


